DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nobuhiko Sukenaga on 4/5/21.
The application has been amended as follows: 
OLD 1st Claim 12
Claim 12. The touch panel display according to claim 10, wherein the pixel is disposed in a display portion, and the cathode and the electron transfer layer are provided for each of the plurality of pixels, and the electron injection layer is provided over the entire display portion.
OLD 2nd Claim 12
Claim 13. The touch panel display according to claim 1, wherein the first semiconductor layer and the second semiconductor layer comprises oxide semiconductor or polycrystalline silicon.
OLD Claim 13
14. The touch panel display according to claim 1, further comprising a gate signal line, wherein the third gate electrode is connected to the gate signal line through a contact hole, and the fourth gate electrode is directly connected to the gate signal line.
	OLD Claim 14
Claim 15. The touch panel display according to claim 14, wherein the contact hole is provided in a region overlapping with the gate signal line.
	OLD Claim 15
Claim 16. The touch panel display according to claim 15, further comprising a capacitance element electrically connected to the second transistor, wherein the contact hole is disposed apart from the capacitive element.
	OLD Claim 16
Claim 17. The touch panel display according to claim 2, wherein the first sensor electrodes are receiver electrodes and the second sensor electrodes are transmitter electrodes, and the first sensor electrode has a mesh pattern or a stripe pattern, and the second sensor electrode has a solid pattern.
	OLD Claim 17
Claim 18. The touch panel display according to claim 2, wherein the first sensor electrodes are receiver electrodes and the second sensor electrodes are transmitter electrodes, and the first sensor electrode and the second sensor electrode has a mesh pattern or a stripe pattern.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Takahashi, JP-2010072581, discloses a touch panel display (Par. 1 touch panel and display), comprising: 5a pixel including an organic EL element (Fig. 4, A11 pixel area; Par. 99 EL display), a second transistor electrically connected to the data signal line and the first transistor (Fig. 2, 86 switching element; Par. 40 switching element TFT); a touch sensor overlapping the pixel (Fig. 2, 60 and 70 touch electrodes); and 10a shield electrode between the pixel and the touch sensor (Fig. 2, 75 shield).
Shirasaki, US-20060061526, discloses a pixel circuit (Fig. 2) comprising: a first transistor electrically connected to the power supply line and the organic electroluminescence element (Fig. 2, Tr12 double gate TFT), includes a first gate electrode (Fig. 6A, ELb gate electrode; Par. 0125-0126), a first insulating layer on the first gate electrode (Fig. 6A, 36 insulating film; Par. 0125-0126), a semiconductor layer on the first insulating layer (Fig. 6A, 31 semiconductor layer; Par. 0125-0126), a second insulating layer on the semiconductor layer (Fig. 6A, 36 insulating film; Par. 0125-0126), and a second gate electrode on the second insulating layer (Fig. 6A, ELt gate electrode; Par. 0125-0126), and a second transistor electrically connected to the data signal line and the first transistor (Fig. 2, TR11).
Park, US-20120162275, discloses a gate electrode of a driving transistor is electrically connected with the shield electrode (Par. 0023).
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch panel display and specifically including “the first transistor comprises: a first semiconductor layer having a first surface and a second surface opposite to the first surface; a first gate electrode disposed on a side of the first surface of the first semiconductor layer; and a second gate electrode overlapping the first gate electrode and disposed on a side of the second surface of the first semiconductor layer, the second transistor comprises:  a second semiconductor layer having a first surface and a second surface opposite to the first surface; a third gate electrode disposed on a side of the first surface of the second semiconductor layer; and  a fourth gate electrode overlapping the third gate electrode and disposed on a side of the second surface of the second semiconductor layer, wherein the shield electrode includes an opening in a region overlapping with the second transistor, the third gate electrode is disposed inside the opening, and the third gate electrode and the fourth gate electrode are electrically connected, the first gate electrode is electrically connected to the shield electrode, and the second gate electrode is connected to a drain of the second transistor, and the shield electrode is grounded”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/6/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622